Allow me
at the outset, Mr. President, to convey to you our
cordial congratulations and regards on your election as
President of the fifty-fifth session of the General
Assembly. I am convinced that your competence and
active cooperation with United Nations Member States
will pave the way for a successful and fruitful session.
I would also like to express sincere thanks to your
predecessor, Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of Namibia, for the effective manner in
which he guided the work of the previous session.
At the same time, I wish to commend Mr. Kofi
Annan, the Secretary-General, for his firm leadership
since taking office and for his visionary and action-
oriented report “We the peoples:”. This report, together
with the forward-looking Millennium Declaration,
adopted two weeks ago at the historic Millennium
Summit, sets an ambitious agenda for the United
Nations for the twenty-first century.
I would also like to convey our warmest welcome
to Tuvalu, the newest Member of the United Nations.
As we enter the new millennium, the prospects
for the international community's evolution are marked
by justified hopes, generated by the significant changes
that occurred in the international arena during the last
decade, yet also by hesitation and sometimes by
scepticism regarding our capacity to efficiently face
today's worldwide challenges. The Millennium Summit
offered a unique opportunity to reflect on the global
problems that confront the world today and to identify
and act on the challenges ahead. It reaffirmed the
centrality of the world Organization in addressing the
global, social, security and economic needs for the
benefit of people. We have ahead of us a real challenge
to reshape the United Nations so that it can realize its
universal goals of peace, human security, cooperation,
poverty eradication and sustainable development. From
this perspective, the Republic of Moldova attaches the
utmost importance to the implementation of the
commitments inscribed in the United Nations
Millennium Declaration.
Though the international community, and in
particular international organizations, makes systematic
efforts aimed at resolving conflicts, we should
recognize that these efforts sometimes fall short of
reaching their proposed goals. Currently, on the
European continent alone, we are witnessing a number
of unresolved conflicts and potentially crisis-
generating situations.
Democratic transformations and economic
development in some South-Eastern European
countries, including the Republic of Moldova, are also
jeopardized by unresolved internal conflicts. In the past
2

eight years we have made sustained efforts to settle the
conflict in the eastern region of the country, in full
compliance with the principles of international law and
international practice. The mechanism of settlement,
involving the Organization for Security and
Cooperation in Europe (OSCE) and the mediating
States, Russia and Ukraine, has been established.
Moldova is oriented towards a complete settlement of
the conflict, respecting the principle of the sovereignty
and territorial integrity of my country, and at the same
time granting to the region autonomous status. Despite
the reasonable compromises proposed by the
constitutional authorities, separatist tendencies still
persist. It is an apparent peace, which distracts the
attention of the international community from the
imperatives of finding ways to settle the conflict and
simultaneously impedes economic and democratic
reforms.
The situation becomes more difficult if the fact
that the region is over-militarized is taken into account.
Tens of thousands of tons of munitions, armaments and
equipment, sometimes accounted for and sometimes
not, that are limited under the Treaty on Conventional
Armed Forces in Europe (CFE), are deployed in the
region. An early, complete and unconditional
withdrawal of foreign troops, munitions and
armaments, as stipulated in the OSCE Istanbul Summit
documents, and as required by the CFE Treaty, would
undoubtedly facilitate the peaceful and complete
settlement of this conflict. I express our hope that,
together with our partners, and assisted by the relevant
international organizations, we will be able to ensure
the implementation of the schedule for the withdrawal
of foreign troops from the territory of Moldova. I
would like to take this opportunity to express our
gratitude for the political and financial support granted
by a number of States in order to facilitate the process
of withdrawal and the destruction of the armaments.
Although some of the so-called frozen conflicts,
at least in our region, do not appear to be getting
worse, there is a growing sense of frustration that the
solution is not yet within our reach. It is therefore
imperative to enhance political awareness regarding
unresolved or potential conflicts, with a view to
actively involving the United Nations and relevant
regional organizations in their settlement.
It is well known that the settlement of an ongoing
conflict requires incomparably greater political,
financial and moral efforts than are needed at the stage
of preventing conflict. It has become obvious that
United Nations mechanisms and strategies for dealing
with threats to stability are inadequate. They need to be
strengthened, not only to resolve conflicts and conflict
situations, but, more important, to prevent them. From
this perspective, the Republic of Moldova fully
supports the Secretary-General's efforts to direct the
United Nations strategy towards conflict prevention.
We welcome the Brahimi report on peacekeeping
operations. In our view the implementation of its
recommendations will significantly consolidate the
capacity of the United Nations in conflict prevention,
peacekeeping and peace-building.
Member States should provide the Organization
with the necessary support to enhance the rapid
deployment capabilities of the United Nations through
the involvement of the United Nations standby
arrangements system. Given this context, I would like
to inform the Assembly that Moldova has already
established the legal and institutional framework for its
future participation in peacekeeping operations and the
United Nations standby arrangements system.
Disarmament and non-proliferation are essential
elements of the security architecture. The Republic of
Moldova, like many other countries, considers that we
should continue our efforts to achieve disarmament and
non-proliferation, with universal ratification of the
major multilateral disarmament instruments and
negotiations on biological weapons, ballistic missiles
and small arms. In particular, we should reaffirm the
role of the Anti-Ballistic Missile (ABM) Treaty as the
cornerstone of international peace, security and
strategic stability. The Republic of Moldova attaches
the utmost importance also to the issue of small and
light weapons, primarily to the effort to create effective
international mechanisms for the prevention of their
illegal transfer, especially in areas of conflict. In this
respect, we are prepared to bring our contribution to
the preparation of the international conference on illicit
trafficking in small arms and light weapons in all its
aspects, to be held next summer.
My country highly appreciates the proposals of
the Secretary-General on the issues of development and
poverty eradication as reflected in the millennium
report and in the report on the work of the Organization
submitted to the fifty-fifth session of the General
Assembly.
3

In conditions of globalization, which has
generated profound transformations in the global
economy, this issue becomes even more important,
particularly for less developed States and for States
with economies in transition. A United Nations system
better adapted to the necessities of economic
development should pay more attention to the
harmonization of commercial policies, cooperation in
the technological field, and the monetary policies of
member States and international institutions.
In these efforts, the United Nations should enlist
the support of governmental economic and financial
institutions, the private sector and non-governmental
organizations, thus promoting a partnership with a view
to development. A redefinition of the cooperation
framework and international help is needed, which
should involve new strategies and investment policies.
My country favours the elaboration of strategies of and
measures for globalization management, and also
favours the holding of a special session of the General
Assembly regarding globalization and a United Nations
conference on the less developed countries next year.
In order to reach sustainable development
focused on the human being, there is a need to improve
the partnership among developing and developed
countries, international institutions and civil society.
We consider that the United Nations, as a framework
for international cooperation, should play a key role in
supporting and coordinating national efforts. Within
the framework of the United Nations development
programmes and funds, the United Nations
Development Programme (UNDP) plays a special role
in human sustainable development. United Nations
assistance provided through UNDP has contributed to
strengthening the legal and institutional framework
necessary for the continuation of countries' reforms.
Currently, the framework for cooperation between
the Republic of Moldova and the United Nations
Development Programme embraces approximately 40
projects in the fields of governing and democracy,
environmental protection and regeneration, the
protection of fundamental human rights and freedoms,
the promotion of women, poverty reduction and
eradication, economic and social strategies, and human
sustainable development. I would also like to mention
the important role of the United Nations Economic
Commission for Europe. By promoting the
dissemination and implementation of the instruments
of the Commission, we would ensure the adjustment of
economies in transition to international and European
standards. Thus, the projects implemented by the
United Nations Economic Commission for Europe
would contribute directly to the integration of these
economies into the world economy.
The Republic of Moldova supports the activity of
these institutions. We consider, however, that their
financial resources should be increased and the
management of resources should be more efficient. We
welcome the actions undertaken by the UNDP
Administrator, reflected in the Administrator's business
plans, and those of the Executive Secretary of the
United Nations Economic Commission for Europe,
meant to enhance the efficiency of the activities and
resource management of these important institutions.
We consider that the establishment of strong positions
regarding development policies, through an
understanding of the characteristic conditions and
specific needs of countries, would contribute
significantly to the Organization's reaching its goals in
this domain.
The reform of the Security Council lies at the
heart of the general reform of the United Nations. It
should be guided by the principles of equitable
geographic representation, democracy, effectiveness,
efficiency and transparency. It is on this foundation
that we can modernize the composition of the Security
Council and bring it into line with the substantial
increase in the general membership of the United
Nations since 1963, the year of the only previous
reform of the Council. The Republic of Moldova
pronounces itself in favour of a moderate enlargement
of the Council's composition and of a reasonable
increase in the number of permanent and non-
permanent members which would correspond to the
principle of fair geographical distribution and ensure
an adequate balance between the industrialized and
developing countries.
Our country also welcomes the process of
revitalization and improvement of the General
Assembly's efficiency and, at the same time, supports
the idea of restoring the central role of the Assembly as
the debating and main representative body of the
United Nations. We consider that it is necessary to
continue the efforts to consolidate the coordinating
functions of the Economic and Social Council
regarding United Nations funds and programmes.
Under existing conditions it is clear that United
Nations reform will continue successfully only if the
4

financial problems affecting the Organization's
activities are solved. We support the proposals aimed at
the reform of the United Nations scales of assessments,
including the peacekeeping scale, taking into
consideration the payment capacity of each State.
Despite the difficulties it faces, my country makes
every effort to reduce its United Nations budget
arrears.
The evolution of the situation in the international
arena in the past 55 years calls for imposes a new
vision and a redefinition of the concrete mechanisms
for realizing the fundamental objectives of the
Organization, which spring essentially from the
founding philosophy of the Charter of the United
Nations. In this respect, the Organization should draw
conclusions from its own past and, relying on
permanent support from States, should accomplish new
tasks from the perspective of adapting to the
imperatives of time. We express our hope that the
United Nations, which remains indispensable for the
international community in the twenty-first century,
will be able to impose a positive direction on this
evolution.















